Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 11-16) in the reply filed on 06/14/2021 is acknowledged.
Claims 2 & 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2021.
Claim Objections
Claim 11 is objected to because of the following informalities:
The phrase “an electric signal; the sensor” should read “an electric signal, the sensor”.
The phrase “a processor adapted overlay” should read “a processor adapted to overlay”.
Please consider revising “the a position of the apparatus”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins (US 2016/0038119) in view of Sarvazyan (US 2012/0203306).
Regarding claim 11, Desjardins teaches (Figure 2) an ultrasound system (portable ultrasound imaging system 50, [0067]), comprising:
an ultrasound imaging probe (ultrasound probe 55, [0067]) adapted to be disposed on a surface of the body ([0067]), and to insonify a region of interest ([0067]);
an apparatus (needle or other medical device 70, [0067]) configured to perform a medical procedure, the apparatus comprising:
a sensor (transducer 123, [0076]) adapted to be disposed in a body ([0067]); and
a control unit (console 65, [0067]) remote from the ultrasound imaging probe and apparatus ([0068]-[0069]), the control unit being adapted to provide an image from the ultrasound imaging probe ([0077]), the control unit comprising:
a processor (first processor 201 & second processor 202, [0077]) adapted to overlay the position of the apparatus on the image ([0071]-[0077], Figures 1A & 2).

However, Desjardins fails to disclose that the sensor comprises a lower electrode and an upper electrode.
Sarvazyan teaches a sensor (receiver 100, [0062]) to convert an ultrasonic signal incident thereon into an electrical signal ([0062]), the sensor comprising a lower electrode and an upper electrode (tissue stimulating electrodes 140, [0062]), wherein the upper electrode is adapted to wirelessly transmit ([0062]) the electrical signal to an electrode of the ultrasound imaging probe (external transmitter 200, [0062]).
Paragraph [0062] states that the receiver 100 can contain multiple tissue stimulating electrodes 140.  This fulfills the purpose of both an upper and lower electrode, as the electrode that wirelessly transmits the electrical signal can be considered the upper electrode, and the other electrode can be considered the lower electrode.  Additionally, [0062] and Figure 1 detail the wireless transmission of data, carried out by the antenna 150.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the lower and upper electrodes taught by Sarvazyan into the system taught by Desjardins.  These electrodes ensure that the acoustic energy provided by the probe or converted into electrical signals so that the console is able to process the image and localization.

a processor adapted to determine a location of the sensor relative to an image of a frame ([0077]), and to overlay the location of the sensor on the image of the frame ([0071]-[0077], Figures 1A & 2) in a coordinate system (X-Y-Z coordinate system, [0056]) of the frame.
Regarding claim 13, Desjardins in view of Sarvazyan teach the ultrasound system of claim 12, wherein the electrode of the ultrasound imaging probe provides an electrical signal from the electrode of the ultrasound imaging probe to the processor for the determination of the location of the sensor ([0068]-[0069]).
Paragraphs [0068] & [0069] explain that data communication between the console and the needle and probe can be electrical.  Paragraph [0069] also describes that these signals can be received and transmitted by the probe 55; therefore, the probe must inherently contain an electrode, sensor, transmitter/receiver, or any analogous part capable of providing an electrical signal.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Sarvazyan, as applied to claim 11, above, in further view of Mehta (US 2010/0204695).
Regarding claim 14, Desjardins in view of Sarvazyan teach the ultrasound system of claim 11.
However, Desjardins in view of Sarvazyan fail to disclose that the electrode of the ultrasound imaging probe is connected to a channel separate from channels of the ultrasound imaging probe.
Mehta teaches that even the electrode of the ultrasound imaging probe is connected to a channel separate from channels of the ultrasound imaging probe ([0134]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the use of multiple channels as taught by Mehta into the system taught by Desjardins.  As stated in [0134] of Mehta, the use of multiple channels can provide multiple benefits to the system, including the ability to selectively activate and monitor electrodes.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Desjardins in view of Sarvazyan, as applied to claim 11, above, in further view of Hirota (US 2014/0007690).
Regarding claim 15, Desjardins in view of Sarvazyan teach the ultrasound system of claim 12, and Desjardins further teaches that the control unit further comprises a clock (synchronized clocks, [0070]) configured to generate a clock signal (synchronization, [0070]).
However, Desjardins in view of Sarvazyan fail to disclose that the control unit provides a trigger signal.
Hirota teaches that the control unit (control means 31, [0164]) is adapted to provide a trigger signal (frame trigger signal, [0164]) to the ultrasound imaging probe to commence an ultrasound scan over a frame ([0164]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have adapted the control unit taught by Desjardins to provide a trigger signal as taught by Hirota.  This informs the control unit when to begin a new frame, effectively controlling the frame rate of the image output.
Regarding claim 16, Desjardins in view of Sarvazyan, in further view of Hirota, teach the ultrasound system of claim 15.
However, Desjardins in view of Sarvazyan fail to disclose a frame trigger signal and a line trigger signal.
Hirota teaches (Figures 12-13) that the trigger signal is a frame trigger signal (frame trigger signal, [0164]), and the clock is further configured to provide a line trigger signal (line trigger signal, [0164]), the control unit being configured to provide the frame trigger signal and the line trigger signal to the imaging unit (laser unit 13, [0165]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Hirota into the system taught by 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793